           Case 2:20-cv-01233-TLN-KJN Document 20 Filed 09/15/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:20-CV-01233-TLN-KJN
12                 Plaintiff,                           STIPULATION AND ORDER TO
                                                        CONTINUE HEARING DATE AND SET A
13          v.                                          BRIEFING SCHEDULE
14   APPROXIMATELY $41,140.00 IN
     U.S. CURRENCY,
15
                   Defendant.
16

17          On July 1, 2020, Claimant Blake Crisler filed two motions in this civil forfeiture action: (1) for
18 hardship relief pursuant to 18 U.S.C. § 983(f), and (2) to dismiss the United States’ Verified Complaint

19 seeking to forfeit the defendant currency. ECF Nos. 8-9. The deadline for the United States to oppose

20 each motion is September 17, 2020, based on a hearing date of October 1, 2020, and the Claimant’s reply

21 must be filed no later than September 24, 2020.

22          With the Court’s approval, the United States and Claimant hereby request an order to extend the
23 deadlines in the case for approximately fourteen days given the unavailability of government counsel, to

24 accommodate the parties’ ongoing negotiations concerning the seized funds, and to manage the

25 continuing impacts of the COVID-19 pandemic. The parties request that the hearing be continued to

26 October 15, 2020, with the United States to respond 14 days prior, and Petitioner to reply 7 days

27 following any opposition.

28
                                                         1
                                                                               Stipulation and Order to Continue Hearing
                                                                                         Date and Set a Briefing Schedule
           Case 2:20-cv-01233-TLN-KJN Document 20 Filed 09/15/20 Page 2 of 2



 1         WHEREFORE, based on the foregoing, and for good cause shown, the United States and

 2 Claimant hereby stipulate that a hearing on Claimant’s motions shall be scheduled on October 15, 2020 at

 3 2:00 p.m., the Government to respond 14 days prior, and Petitioner to reply 7 days following any

 4 opposition.

 5

 6 Dated: 9/14/2020                                    McGREGOR W. SCOTT
                                                       United States Attorney
 7

 8                                              By:    /s/ Kevin C. Khasigian
                                                       KEVIN C. KHASIGIAN
 9                                                     Assistant U.S. Attorney
10 Dated: 9/14/2020
                                                By:    /s/ Miles A. Harris
11
                                                       MILES A. HARRIS
12                                                     Counsel for Claimant Blake Crisler
                                                       (Approved via email)
13

14
                                                   ORDER
15

16         IT IS SO ORDERED.

17 Dated: September 14, 2020
                                                                 Troy L. Nunley
18                                                               United States District Judge
19

20

21

22

23

24

25

26

27

28
                                                       2
                                                                            Stipulation and Order to Continue Hearing
                                                                                      Date and Set a Briefing Schedule
